~ “
a & * (Before Case 2:2 2 aty009 -00055- Mee Le ct on Filed Ou/2 24 4 ae. of 2 ra

-
°

~ The folowing four questions to be ade oN NCEBRit on: | . ;
___HIGEMROM, ‘Ramer IL a | a 1 ook Lieutenant Je01M i 8.

 

eiitgi , . (Burnme first) «
Sistion PATROL SQUATRON FORTY-TWO Period fron be PRnh2 ty 1D he?

7 Tae!

:

   

4 — . = * ae
po Orricer (h), Squadron Gunnery officer (2 ‘
Additiorial duties

 

(Sine watch Gaia ath Sak wad cain Tie Be a a SaaS Wi ane pay —
wife (if married)

 

- oft: ees |
bays es Je Ber lal

_ Cindlente shove the best address at which the Bureau of Navigation communtonte the wife rat i a
* "The above addres 'doos not reste to'the tacal residence, Gums). which is taigtained eee ee ea es)

 

a; Pradsdondsr Te tessien, Tengsnens. ctstlng lied enon (uate Haein HOM &.

 

4. My proference for next daty fs .
(a) Sea___CAWAL' ZOWE = Atco l Seis mclzee
) no nines Sfetron
oliowing to be mae out by Reporting Officer:
& Reporting Offer: Name —_J4MES 5. RISGEEL. __ Rank —_Commander__, 0.8.8.
ee ee es ene eee

 

 

 

gro te een hoe en iw, ni er guinea
Justify Pate be marked with respect to required dutfes. Mark below 2.5. constitutes an unsatisfactory report)
Present assignment 329 Ability to command 3.8_ As executive or division officer 3.2. As deck watch officer

In administration 2.42. Lip imag 4.0-(4.70:)

 

0. Has the work of this oflcer been reported on either in a commendatory way or adversely during the period of this report? If s0,

state the subject, reference numbers, and substance of report. Clip copy to report. Comply Regulations,
‘article 187 (11) with respect to commendatory reports. Any adverse, commient constitates an unsatisfactory report

YES. Recommended by Compatwing FOUR in Conf. letter P15 Serial 0266 dated
7-19=42 to President, Board of Awards , Pacific Fleet for tha Navy Cross.
Copies of. the referenced etter forwarded unden sepatate cover.

10, Oonldaring the posh rortrements in war, indent ipa ia Noon) coat rn ying he fhe under our comand, Woald you—

ee — constitutes an
EXHIBIT# 3
te : ; . se 200

 

ai
i
iL
IC
I-
ib}
!

UTES AN UNSATISFA
>| :

 

 

Mp A fet | fy yy ny
Feference to the iac- aires othe to & A very good leader. Leads fairly well. ——e
‘Bee eee | Se

 

 

F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Below average

Average

 

 

 

14, Is thié officer professionally qualified to perforni ALL. the duties-of his gree? Yes “No.

 

 

ticular, comment is required. Give-in thi space.a clear, cocice estimate of this oficer’s personal and military ahomeesesn,
~~ +7 fituegs for, promotion, gnd duty performed worthy of special mention, and any-.information which might be of value to the
Department in making assignments to duty. |A check opposite “No,” exeept for inexperienced Ensigns, or a statement that
performance of duty is clearly unsatisfactory constitutes an unsatisfactory report. A statement of minor deficiencies either in
character or ‘performance of duties constitutes an unfavorable report, : (THIS SPACE IS NOT TO BE LEFT BLANK:)

Lieutenant - Bergstrom came fie. the. 8Quadron with. previous. .war.experience |

   

_reguler Navy. ie is most” worthy of prom ndEion 9 when due, Hig ‘services.
15, An Wook f ye Ca BF Vee UA, © 4 ne ne re 4 Au ero abla ere. ea ess tices, it

~
+s
“et
=
aa
ee

"an haa been informed of hia deficiency elther vetbelly of in weltig:” , Higeleas 5 ber tia What i

EXHIBIT # 3. 3

bedi

-a

. has heen ninted?
